Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
RCE, received 6/8/2022, has been entered. 	
Claims 1, 3, 7-14, 16, 19 and 20 are presented for examination. 

Allowable Subject Matter
Claims 1, 3, 7-14, 16, 19 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest all of the limitations of independent claims 1 or 14.  Specifically, the closest prior art reference Choi et al.  (US Pub. No. 2016/0260928A1) fails to teach or suggest a display panel comprising a dam comprising a pixel defining layer and a supporting layer disposed on a side of the pixel defining layer facing away from the substrate, wherein the supporting layer comprises: a first surface facing away from the substrate, and a second surface facing towards the substrate, and the undulated structure is disposed on the first surface of the supporting layer; and wherein the supporting layer comprises a sidewall, an orthogonal projection of the first surface on the substrate is located within an orthogonal projection of the second surface on the substrate, and the sidewall of the supporting layer has a curved structure, wherein a distance of the curved structure from bottom to top along a thickness direction of the supporting layer is larger than a depth from a valley of the at least one recessed structure to an adjacent peak of the at least one protruded structure along the thickness direction of the supporting layer, and a distance of the curved structure from one side of the curve structure to a peak of the curve structure along a direction perpendicular to the thickness direction of the supporting layer is larger than a distance from the valley of the at least one recessed structure to the adjacent peak of the at least one protruded structure along the direction perpendicular to the thickness direction of the supporting layer, as recited in claim 1; or a method of manufacturing a display panel comprising: a supporting layer comprising: a first surface facing away from the substrate, and a second surface facing towards the substrate, and the undulated structure is disposed on the first surface of the supporting layer, wherein the supporting layer comprises a sidewall, an orthogonal projection of the first surface on the substrate is located within an orthogonal projection of the second surface on the substrate, and the sidewall of the supporting layer has a curved structure, wherein a distance of the curved structure from bottom to top along a thickness direction of the supporting layer is larger than a depth from a valley of the at least one recessed structure to an adjacent peak of the at least one protruded structure along the thickness direction of the supporting layer, and a distance of the curved structure from one side of the curve structure to a peak of the curve structure along a direction perpendicular to the thickness direction of the supporting layer is larger than a distance from the valley of the at least one recessed structure to the adjacent peak of the at least one protruded structure along the direction perpendicular to the thickness direction of the supporting layer, as recited in claim 14.  
Dependent claims 3, 7-13, 16, 19 and 20 are allowable because of their dependence from one of allowable independent claims 1 or 14.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        6/21/2022